     Case 4:17-cv-00021-WTM-CLR Document 69 Filed 06/01/20 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


OWNERS INSURANCE COMPANY,

       Plaintiff,

V.                                                  CASE NO. CV417-021


THE REMODELING DEPOT, INC.,
KENNETH WAYNE HOSTI, JOANN
LYON, and MICHAEL E. LINDSEY,

       Defendants.




                                    ORDER


      Before    the   Court    is   Plaintiff     Owners   Insurance     Company's

Notice of Filing and Resolution of the Underlying Lawsuit. {Doc.

68.) Plaintiff represents that a Consent Judgment has been entered

in   favor     of   Defendants      Joann   Lyon    and    Michael   E.    Lindsay

(^'Defendant Homeowners") against Defendant The Remodeling Depot,

Inc. and     Kenneth    Wayne    Hosti       Defendant Remodelers") in the

underlying lawsuit. (Id. at 1.) Because this resolution ripens

Plaintiff's request for a declaratory judgment regarding its duty

to indemnify Defendant Remodelers and moots any request for a

declaratory     judgment      regarding     its   duty    to   defend.    Plaintiff

requests that this Court issue a supplemental briefing schedule on

the remaining issue of its duty to indemnify. (Id. at 2.)
      Case 4:17-cv-00021-WTM-CLR Document 69 Filed 06/01/20 Page 2 of 3



    After careful consideration, Plaintiff's request is GRANTED.
"The duty to indemnify is determined by the facts as they are
established in the underlying action." Nat 1—Tr_;—Ins_;—Co_;—
Finishing Dynamics, LLC, No. 1;18-CV-0351-AT, 2018 WL 8949791, at
*5 (N.D. Ga. Sept. 18, 2018) (citing ALEA London Ltd. v. Woodcock,
286 Ga. App. 572, 580 649 S.E.2d 740, 746 (Ga. Ct. App. 2007)).
Because the underlying lawsuit has concluded, this Court must know
what Defendant Remodelers have been found liable for in determining
whether Plaintiff must indemnify Defendant Remodelers. The Court
notes that the consent judgment entered is less than the amount of
damages prayed for the in the complaint. (Compare Doc. 1, Attach.
2 at 6 with Doc. 68, Attach. 1 at 2.) Moreover, the Court notes
that a large portion of the parties' cross-motions for summary
judgment concern Plaintiff's duty to defend which is, by
 Plaintiff's own representation, now moot. The Court believes the
 best course of action is for the parties to prepare new, concise
 motions for summary judgment on the now ripe issue of Plaintiff's
 duty to indemnify.

      Accordingly, Plaintiff's Motion for Summary Judgment (Doc.
 34) and Defendant Remodelers' Motion for Summary Judgment (Doc.
 43) are DISMISSED WITHOUT PREJUDICE with specific direction to
 refile. Plaintiff and Defendant Remodelers are DIRECTED to each
 refile their respective Motions for Summary Judgment within thirty
 (30) days of the date of this Order on the issue of Plaintiff's
    Case 4:17-cv-00021-WTM-CLR Document 69 Filed 06/01/20 Page 3 of 3



duty to indemnify Defendant Remodelers in light of the consent

judgment. The parties are FURTHER DIRECTED to address the damages

awarded   and inform this Court of the factual basis for such an

award.
                         /ST
     SO ORDERED this'^ day of Jtey 2020.




                                 WILLIAM T. MOORE,
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
